Citation Nr: 9924800	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  98-17 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel

INTRODUCTION

The veteran had active military duty from March 1943 to 
November 1945 and died in June 1972.  The appellant, who is 
the veteran's widow, appealed a September 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Cleveland, Ohio.


ORDER TO VACATE

In a decision dated May 11, 1999, the Board of Veterans' 
Appeals (Board) denied entitlement to service connection for 
the cause of the veteran's death.

Subsequent to the Board's May 1999 decision, it was 
determined that evidence was received by the VA and the Board 
prior to the entrance of that decision, but had not been 
associated with the claims file for the Board's review at 
that time.

VA regulations provide that an appellate decision may be 
vacated by the Board at any time on the request of the 
appellant or her representative, or on the Board's own 
motion, when there has been a denial of due process.  
38 C.F.R. § 20.904(a) (1998).  Here, the Board finds that its 
consideration of the appellant's claim in its May 11, 1999 
decision was not based on a complete record and, hence, it 
violated the appellant's due process rights.  As such, the 
May 11, 1999 decision must be vacated.

Therefore, in order to assure due process of law and to 
afford the appellant every equitable consideration, the 
Board's decision of May 11, 1999, as it pertains to the issue 
of entitlement to service connection for the cause of the 
veteran's death, is hereby vacated.  38 U.S.C.A. § 7104(a) 
(West 1991); 38 C.F.R. § 20.904.  Accordingly, the Board will 
review the evidence on a de novo basis, including the 
additional medical evidence provided since the Board's May 
1999 decision, prior to rendering a decision.  A new decision 
will be entered as though the May 11, 1999 decision had not 
been made.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the U.S. Court of 
appeals for Veterans Claims.  This vacate decision does not 
constitute a decision of the Board on the merits of your 
appeal.

 

